        CASE 0:20-cv-00252-PJS-HB Doc. 157 Filed 10/27/20 Page 1 of 17




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

DAVID MOORE d/b/a MOORE FAMILY
FARMS, et al.,
                                   Plaintiffs,

                   v.                                   Case No.: 20-cv-252 (PJS/HB)
                                                                 Rule 53 Master
C.H. ROBINSON WORLDWIDE, INC. et
al.,
                                 Defendants.

JMR FARMS, INC, et al,
individually and on behalf of
all others similarly situated,
                                   Plaintiffs,
                                                         Case No.: 20-cv-879 (PJS/HB)
                   v.                                             Rule 53 Master

C.H. ROBINSON WORLDWIDE, INC. et
al.,
                                   Defendants.

                         ORDER ON MOTIONS TO AMEND

        Plaintiffs in both of the above matters have made motions to amend their
pending complaints. Extensive briefing has been submitted by all the parties, along
with the redlined Third Amended Complaint (“TAC”) in David Moore, et. al. v. C.H.
Robinson Worldwide, Inc., (“Moore”), and along with the redlined First Amended
Complaint (“FAC”) in JMR Farms, Inc. et. al. v. C.H. Robinson Worldwide, Inc. (“JMR”). A
Zoom hearing was held on September 24, 2020, at which plaintiffs in both Moore and
JMR were represented by Phil Stern and Craig Stokes, while defendants in both Moore
and JMR were represented by Patrick Rooney, Peter Wozniak, Adina Florea, and
Bradley Hutter. After the hearing, additional submissions were provided by the



                                                                                       1
       CASE 0:20-cv-00252-PJS-HB Doc. 157 Filed 10/27/20 Page 2 of 17




parties. On all the submissions of the parties, argument of counsel and the files and
proceedings herein, the undersigned makes the following:


                                      ORDER
   1. Plaintiffs’ amendments reflecting the deletion and addition of parties
      consented to by defendants are allowed under Rule 15(a)(2), and are not the
      subject of this order or memorandum;
   2. That JMR plaintiffs’ motion for leave to amend its complaint and file the FAC
      to assert punitive damage allegations and a punitive damage claim, is
      denied, with leave for plaintiffs to move to amend their complaint no later
      than the fact discovery deadline;
   3. That Moore plaintiffs’ motion for leave to amend their complaint and file the
      redlined TAC is denied as to: TAC paragraph 30.06; the last 12 to 14 words
      beginning with the word “and” of TAC paragraph 60 through 69 inclusive; TAC

      paragraph 73; TAC paragraph 78.08; the last 12 words of TAC paragraph 94.05;

      and the redlined 17 words of TAC paragraph 106. Leave to amend in respect to

      the other redlined TAC provisions is granted; and
   4. The following Memorandum is a part of this Report and Recommendation.

Dated: October 16, 2020.


                                                  Richard B. Solum
                                                  Rule 53 Master




                                                                                      2
          CASE 0:20-cv-00252-PJS-HB Doc. 157 Filed 10/27/20 Page 3 of 17




                  Motion to Amend to Assert Punitive Damages in
                JMR Farms, Inc. et al, v. C.H. Robinson Worldwide, Inc.

I.    Introduction
       In the above JMR Farms, Inc. v. C.H. Robinson Worldwide, Inc. (“JMR”), Plaintiffs seek leave
to file their proposed and submitted redlined First Amended Complaint (“FAC”) to include a
punitive damage claim. JMR plaintiffs, essentially arguing that their breach of fiduciary duty
claim supports punitive damages, largely tack onto their existing fiduciary duty allegations,
a handful of allegations which conclude that defendants acted in “deliberate disregard for
the rights or safety of others,” quoting the operative standard of Minnesota’s punitive
damage statute, section 549.20(1). Plaintiffs assert that this is sufficient to entitle them leave
to amend under the liberal pleading rule of FRCP 15(a).

       Defendants object to the amendment, essentially arguing (1) that Rule 15(a) is not the
standard by which plaintiffs’ amendment should be measured contending that the
standard is the “gatekeeper” provisions of Minnesota Statute section 549.191, and (2) that
even if measured by Rule 15(a), plaintiffs’ amending allegations do not support a punitive
damage claim. There is no dispute that if section 549.191 is the standard a standard
requiring the submission of affidavits which have not been attendant plaintiffs’ motion, leave
to amend cannot be granted.

II.    Motions in JMR to Amend to Allege Punitive Damages

      A. Introduction: Rule 15(a) or Section 549.191

       Plainly the courts in this District have not been in agreement as to whether leave to
allow punitive damage amendments should be governed by Federal Rule of Civil procedure
15(a), or the “gatekeeper” provisions of Minnesota Statute section 549.191.                Having
researched a number of cases in this District with differing results, the focus has been on two
decisions which are both recent and which seem to have most thoroughly analyzed the many
issues, namely Magistrate Judge Brisbois’s decision in Inline Packaging, LlC, v. Graphic
Packaging International, LLC, Court File Number 15-cv-3183 (ADM/LIB), and Judge Schiltz’s
decision (affirming Magistrate Judge Rau) in Selective Insurance Company of South Carolina



                                                                                                 3
          CASE 0:20-cv-00252-PJS-HB Doc. 157 Filed 10/27/20 Page 4 of 17




v. Amit Sela, 353 F. Supp. 3d 847 (D. Minn. 2018). These two cases reach different results,
the former concluding that leave to grant a punitive damage amendment should be
determined under the gatekeeper statute section 549.191, while the latter, dealing with the
nearly identical gatekeeper statute (for bringing bad faith insurance claims) of Minnesota
Statute section 604.18, concluding that leave to grant the amendment should be determined
under Federal Rule 15(a).1 I have determined that the decision here must be guided by
Selective, both because Judge Schiltz may be the ultimate decision-maker should either side
object to and seek review of this order,2 and because, having studied Selective and the
relationship between the gatekeeper statutes at issue in Selective and here, it seems
implausible that any decision by Judge Schiltz here would not be aligned with his reasoning
in Selective.




    1
     As for timing in moving for a punitive damage amendment, litigants in this District would be understandably
uncertain, as motions under Rule 15 are typically early in pre-trial proceedings, while a motion under
section 549.191, where punitive damage “must” not be plead until a motion for leave accompanied by
affidavits (leave not “freely given” as under Rule 15), often awaits related discovery. In Target Corp. v. LCH
Pavement Consultants, LLC, 960 F. Supp.2d 999, 1006 (D. Minn. 2013), the court noted as to scheduling
orders where punitive damage amendments were analyzed under section 549.191, “The purpose of
setting the punitive damages motion toward the end of fact discovery is to allow a party adequate time to
gather evidence in support of punitive damages for the claims that are already pending in the case.” Here,
Magistrate Judge Bowbeer’s earlier scheduling order required all motions to amend, expressly including
punitive damage amendments, be made early. Moreover, my scheduling order similarly provided that
motions to amend be made by September 1, 2020, a date prior to any significant discovery. Additionally,
litigants may also assume earlier punitive damage motions under Rule 15 would be the practice in cases
assigned to Judge Schiltz, given his decision in Selective which seemingly foretold the application of Rule
15 rather than section 549.191. (Also, Magistrate Judge Bowbeer’s decision in Shank v Carleton College,
16-cv-1154 (PJS/HB), held that punitive damage amendments be assessed under Rule 15, not the
gatekeeper provisions of section 549.191.) In short, it is understandable that JMR plaintiffs here have
made the motion for a punitive damage amendment at this time—even though such timing seemingly may
not permit the discovery necessary to plead some of the required specifics or gather related affidavits, as
discussed below. Perhaps concerned about this conundrum, JMR plaintiffs asserted a plea for punitive
damages in the original “Wherefore” provisions of the existing complaint, and of course have advanced
their instant motion in accordance with the existing scheduling order.

2 As to the decision here, a motion for leave to amend a pleading is non-dispositive--a magistrate judge’s
ruling to be reversed if it is “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P.
72(a). However, when a magistrate judge denies leave to amend a pleading as futile, the magistrate
judge’s ruling is reviewed de novo. See, e.g., Magee v. Trs. of Hamline Univ., 957 F. Supp. 2d 1047, 1062 (D.
Minn. 2013). I am here denying the motion for reasons other than futility (or implausibility), as discussed
below.



                                                                                                              4
         CASE 0:20-cv-00252-PJS-HB Doc. 157 Filed 10/27/20 Page 5 of 17




    B. Selective Insurance Company of South Carolina v. Amit Sela
        In Selective, Judge Schiltz examined 8th Circuit authority concerning the Erie v.
Tompkins issue of whether any law governing pleading standards is procedural and thus
Federal Rules of Procedure must control over any competing state law. Judge Schiltz first
noted that the 8th Circuit had made clear that in cases where jurisdiction is based on
diversity, pleading standards are governed by Federal Rules, not state laws                even in respect
to pleading state claims:3
     As first-year law students are taught—if their Civil Procedure professor is brave enough
     to cover Erie Railroad Co. v. Tompkins , 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188 (1938) —
     "federal courts sitting in diversity apply state substantive law and federal procedural
     law." Gasperini v. Ctr. for Humanities, Inc. , 518 U.S. 415, 427, 116 S.Ct. 2211, 135 L.Ed.2d
     659 (1996). Pleading standards are generally viewed as procedural, and thus federal
     courts generally apply federal pleading rules regardless of whether a claim arises under
     federal or state law. See, e.g., Karnatcheva v. JPMorgan Chase Bank, N.A., 704 F.3d 545, 548
     (8th Cir. 2013) ("We apply federal pleading standards ... to the state substantive law to
     determine if a complaint makes out a claim under state law."); Council Tower Ass'n v. Axis
     Specialty Ins. Co. , 630 F.3d 725, 730 (8th Cir. 2011) (applying "federal pleadings
     standards" and "Missouri substantive law" to review a motion to dismiss a state tort
     claim); Johnson v. Hondo, Inc. , 125 F.3d 408, 417 (7th Cir. 1997) ("[I]t is rudimentary that
     pleading requirements in the federal courts ‘are governed by the federal rules and not by
     the practice of the courts in the state in which the federal court happens to be sitting.’ "
     (citation omitted) ).

If there was any question that Judge Schiltz’s views in Selective favoring Rule 15 over the
state gatekeeper statute section 604.18, would govern here in respect to section 549.191,
in Selective Judge Schiltz expressly equates section 549.191 and 604.18:
    Notwithstanding the general rule, this District has long applied state pleading standards to
    claims for punitive damages under Minnesota law. See, e.g., In re Levaquin Prods. Liab.
    Litig., No. 08-CV-5743 (JRT), 2010 WL 4867588, at *2-3 (D. Minn. Nov. 23, 2010) (noting
    that this District has applied Minn. Stat. § 549.191 to claims for punitive damages); see also
    In re Bair Hugger Forced Air Warming Devices Prods. Liab. Litig., No. 15-CV-2666
    (JNE/FLN), 2017 WL 5187832, at *1 n.1 (D. Minn. July 27, 2017) (“The Judges and
    Magistrate Judges of this Court have consistently applied the Minnesota punitive damage
    statute in diversity cases where state law supplies the rule of decision.”). This District has
    also consistently applied state pleading standards to claims of bad-faith denial of
    insurance benefits under Minnesota law. See, e.g., Friedberg v. Chubb & Son, Inc., 800 F.
    Supp. 2d 1020, 1024-25 (D. Minn. 2011) (applying § 604.18, subd. 4(a)); Martin v. State
    Farm Fire & Cas. Co., 826 F. Supp. 2d 1133 (D. Minn. 2011) (same) (emphasis added).


3 Here jurisdiction over plaintiffs’ breach of fiduciary duty or any potential punitive damage claim is based
on federal question supplemental jurisdiction, and thus a greater federal law nexus exists here than in
Selective. Of course, here the underlying cause of action on which punitive damages are claimed, is a state
common law claim for breach of fiduciary duty.


                                                                                                           5
        CASE 0:20-cv-00252-PJS-HB Doc. 157 Filed 10/27/20 Page 6 of 17




    In the past, the undersigned has acted consistently with the District’s practice with respect
    to claims for punitive damages. See, e.g., Kapps v. Biosense Webster, Inc., 813 F. Supp. 2d
    1128, 1165 (D. Minn. 2011) (applying Minn. Stat. § 549.191). (Until today, the undersigned
    has not had to decide whether to act consistently with the District’s practice with respect
    to bad-faith claims.) But two things about the District’s practice have nevertheless been
    troubling. First, as noted, the District’s practice with respect to both punitive-damages and
    bad-faith claims seems inconsistent with the general rule that federal pleading rules apply
    in federal court, even to claims that arise under state law. And second, the District’s
    practice—which, in the case of punitive-damages claims, dates back more than 30 years—
    seem to have developed without a great deal of analysis. The Court has thus decided to
    look at the issue anew . . . .” (emphasis added)

Judge Schiltz treated the gatekeeping section 604.18 as a pleading standard, and thus there
is no question, as expressly noted by Judge Schiltz above, that the nearly identical
gatekeeping section 549.191 would be so treated.

     Next, Judge Schiltz went on to examine the analysis in the Supreme Court’s decision in
Shady Grove Orthopedic Associates., P.A. v. Allstate Insurance Co., 559 U.S. 393 (2010), noting
that Shady Grove instructs:

     “[a] federal court exercising diversity jurisdiction should not apply a state law or rule if
     (1) a Federal Rule of Civil Procedure ‘answer[s] the same question’ as the state law or
     rule and (2) the Federal Rule does not violate the Rules Enabling Act.” Abbas v. Foreign
     Policy Grp., LLC, 783 F.3d 1328, 1333 (D.C. Cir. 2015) (quoting Shady Grove, 559 U.S. at
     398-99). Courts need not “wade into Erie’s murky waters” when the Federal Rule
     satisfies both requirements. Shady Grove, 559 U.S. at 398. The question in this case, then,
     is whether the Federal Rules conflict with § 604.18 by “answering the same question” in
     a different way—and, if so, whether application of the Federal Rules would violate the
     Rules Enabling Act. (emphasis added)

     There is little question here, as in Selective, that section 549.191 answers the same
question as Rule 15(a), namely the “procedural right” to advance or plead a claim. And there
is little question here, as in Selective, that such question is answered in a different way. In
Selective, Judge Schiltz noted Federal Rule 8 provides that a pleader “must” include a
statement of the claim and a demand for the relief sought, and that Rule 15 provides that a
pleader may freely amend within a certain timeframe, and may thereafter amend with leave
of court to be “freely given . . . .” He then noted that section 604.18, as does section 549.191
here, provides that a pleader “must not” contain certain statements of a claim and certain
demands for relief, and that under section 604.18, as under section 549.191 here, an
amendment is not “freely given,” but allowed only upon affidavits and a related finding of


                                                                                                    6
        CASE 0:20-cv-00252-PJS-HB Doc. 157 Filed 10/27/20 Page 7 of 17




the court. That this analysis would be comparable between sections 604.18 and 549.191,
seems clear from a comparison of the two nearly identical gatekeeper provisions:

       604.18(4) Claim for taxable costs. Upon commencement of a civil action by an insured
       against an insurer, the complaint must not seek a recovery under this section. After filing
       the suit, a party may make a motion to amend the pleadings to claim recovery of taxable
       costs under this section. The motion must allege the applicable legal basis under this
       section for awarding taxable costs under this section, and must be accompanied by one
       or more affidavits showing the factual basis for the motion. The motion may be opposed
       by the submission of one or more affidavits showing there is no factual basis for the
       motion. At the hearing, if the court finds prima facie evidence in support of the motion,
       the court may grant the moving party permission to amend the pleadings to claim taxable
       costs under this section. (emphasis added)
               Compared to:
       549.191 Claim for punitive damages. Upon commencement of a civil action, the complaint
       must not seek punitive damages. After filing the suit a party may make a motion to amend
       the pleadings to claim punitive damages. The motion must allege the applicable legal basis
       under section 549.20 or other law for awarding punitive damages in the action and must
       be accompanied by one or more affidavits showing the factual basis for the claim. At the
       hearing on the motion, if the court finds prima facie evidence in support of the motion,
       the court shall grant the moving party permission to amend the pleadings to claim
       punitive damages. For purposes of tolling the statute of limitations, pleadings amended
       under this section relate back to the time the action was commenced. (emphasis added)

       Since the same question is answered differently between the pleading standard of
the Federal Rules and the state gatekeeper statute, Selective turned to inquiries under the
Rules Enabling Act, beginning with whether Federal Rules 8 and 15, and particularly Rule
15, “really regulated procedure,” concluding that these Rules did. Thus, Judge Schiltz’s
determination in Selective as to Federal Rule 15 would be the same determination made as
to Rule 15 here.

   Judge Schiltz then went to the next prong of the Enabling Act analysis, namely whether
there is “little doubt that a state substantive right would be abridged through the application
of the Federal Rule . . . .” Selective concluded that the answer to this question was “no,” which
seems obvious as the pleader’s ultimate right to proceed with a substantive bad faith claim
having factual support, whether pled early under a Rule 8 or Rule 15 standard, or later
under a section 604.18 standard, is the same the ultimate right to maintain the
substantive remedy is not abridged. This analysis would be identical with respect to section
549.191, as whether leave to amend is judged under the Rule 15 standard or under the



                                                                                                     7
            CASE 0:20-cv-00252-PJS-HB Doc. 157 Filed 10/27/20 Page 8 of 17




section 549.191 standard, the pleader’s ultimate right to maintain a factually supported
punitive damage remedy is not abridged.

         In conclusion, there is no meaningful difference in the questions presented here and
the questions decided in Selective, and accordingly Judge Schiltz’s related reasoning has
been applied here.4 As noted below, however, this determination is largely inconsequential
here, as the above order denies plaintiffs’ motion to amend.

    C.   Plaintiffs’ motion fails under either section 549.191 or Rule 15(a).

     1. Introduction

          While it is not plausible that Judge Schiltz’s analysis of the issues surrounding section
604.18 would not be comparable to the analysis surrounding section 549.191, here this
debate between Rule 15 and section 549.191 is of little consequence, as the motion to amend
should be denied under either analysis. As noted above, there is no dispute that the motion
must be denied if decided under section 549.191, as there have been no affidavits presented
as the section 549.191 gatekeeper provision requires. The amendments also fail under Rule
15(a).
         Before proceeding, it should be noted that the denial of plaintiffs’ motion to amend is
not based on defendants’ futility or implausibility claims, but rather on a routine failure of
plaintiffs’ FAC to state a punitive damage claim. Defendants, noting plaintiffs’ view that
punitive damages are based on breaches of fiduciary duty, contend that plaintiffs’ allegations
fail to make a plausible breach of fiduciary duty claim. While admittedly plaintiffs assert that
a breach of fiduciary duty can support a claim for punitive damages, this does not mean that
plaintiffs are relying solely on the existing breach of fiduciary allegations, to which they seek
to add the conclusionary amending punitive damage allegations.5


4
  One appreciates that there may be differences in the issues here and those in Shady Grove. As said in Inline,
supra, “the type of conflict seen in Shady Grove (re Rule 23 versus a New York statute prohibiting a class
action bringing claims for statutory penalties) is simply not present when this Court compares Rule 15
and Minnesota Statute section 549.191.”

5 Plaintiffs cite to cases in which punitive damages have been awarded in respect to breach of fiduciary
causes of action. But these cases do not stand for the proposition that allegations of a fiduciary duty
breach standing alone are enough, lest essentially every claim of an intentional tort arguably would equate


                                                                                                             8
         CASE 0:20-cv-00252-PJS-HB Doc. 157 Filed 10/27/20 Page 9 of 17




        With respect to testing an implausibility claim, we ask whether the allegations could
withstand a Rule 12(b)(6) challenge, even though the time for such a direct challenge here
has come and gone. When we apply such a test to plaintiffs’ breach of fiduciary duty
allegations, the challenge fails. First is the allegation that defendants refer to themselves as
“agent” in multiple contractual locations. An agent, under Minnesota law, is often a fiduciary,
as in a true agency relationship the agent acts on behalf of the principal. Our Supreme Court
has said that in finding a fiduciary relationship, “agency principles are preferred by the
courts [if one] can be labeled an agent of [another], it would be impossible to characterize
their dealings as arms’ length, and he would owe a fiduciary duty of full disclosure.” PMH
Properties v. Nichols, 263 N.W. 2d 799, 801 (1978).6 The court held that “the fiduciary
relationship which results from the manifestation of consent by one person to another that
the other shall act on his behalf and subject to his control, and consent by the other to so act.”



to a punitive damage claim. For instance, plaintiffs cite McGrath v. Mico Inc., 2012 WL 6097116 (Minn. Ct.
App. Dec. 10, 2012), for the proposition that a breach of fiduciary duty claim will support punitive
damages. But if one reads the trial court’s verdict in which punitive damages were awarded in Mico, the
findings specifically underpinning punitive damages were other than and went well beyond those
supporting the breach of fiduciary duty. Allegations of breach of fiduciary duty with only conclusionary
appendages that the breach was a “deliberate disregard of the rights of others,” do not seem adequate,
nor do the cases cited by plaintiffs say so. Presumably plaintiffs appreciate this, as in their FAC they seek
to amend the existing breach of fiduciary duty allegations by adding nine additional paragraphs.

6  Defendants claim that plaintiffs’ fiduciary duty allegations fail because there can be no breach of
fiduciary duty between parties contracting at arms’ length and on equal footing, a claim somewhat at odds
with the language of PMH. While it may be that there can be no breach of fiduciary duty where the breach
is alleged to have been in the contracting itself, the cases do not hold that a fiduciary relationship can
never be contractually created between parties of equal bargaining power contracting at arms’ length.
(See the1931 Minnesota Supreme Court case of Klemme v. Long, 184 Minn 97 (1931), the source from
which the case using such language derives.) Of course, if it was the case that no fiduciary relationship can
be established between parties through a contract created at arms’ length, we would often have no
fiduciary duty established in partnership agreement, brokerage agreements, lawyer-client agreements,
guardian-ward agreements, trustee-beneficiary agreements, and many others. In any event, plaintiffs
here do not contend that there was a breach in their contracting with defendants, but that a fiduciary
relationship was created in respect to their contractual undertakings, the related duties of which were
later breached by post-contracting acts and omissions of defendants. Finally, defendants’ contention that
the plaintiff growers were on equal footing and contracted at arms’ length is an assertion not a given in
the pleadings—an assertion that may be contested.. See Arias v. Am. Family Mut. Ins., No. 13-cv-1681
(PJS/JJG), 2013 WL 12145854, at *2 (D. Minn. Oct. 28, 2013) (Graham, Mag. J.) ("[n o matters outside the
pleading may be considered" when conducting a Rules 12(b)(6) analysis).




                                                                                                           9
         CASE 0:20-cv-00252-PJS-HB Doc. 157 Filed 10/27/20 Page 10 of 17




Id. at 802.7 While labeling alone seemingly may not be enough to create an agency and
fiduciary relationship, this term used in contracts drafted by defendants (large and legally
sophisticated business enterprises) is evidence that defendants themselves viewed their
relationship with the growers as one of agency.
      Beyond the allegation of contractual “agent” identifications, there are many allegations,
which if taken as true, support a fiduciary relationship between the parties, either one of true
agency in which the defendants agreed to act in behalf of plaintiff growers and the growers
so consented, or a fiduciary in which plaintiffs reposed trust and confidence in defendants in
respect to their yearly crops and defendants knew the same.8 The existing allegations
support the following: (1) that defendants’ Agreements provide that the plaintiff growers
appoint defendants as “exclusive” agent for the sale of growers’ crops; (2) that the
transactions are consignment transactions in which plaintiff growers assign to defendants
exclusively the growers’ crops for the subject growing season; (3) that plaintiff growers
manifested their consent that defendants would act in growers’ behalf; (4) that title to and
risk of loss is retained by plaintiff growers when defendants have possession and control of
the growers’ crops; (5) that the defendants rather than the plaintiff growers would negotiate
the price plaintiff growers would receive for their crops; (6) that defendants had control of
the times when, the places where, the parties to whom, and the methods and prices for
which, plaintiff growers’ crops would be sold; (7) that defendants would collect the sale
proceeds from plaintiffs’ growers crops and defendants would pay themselves from such
amount defendants’ commission fee and other expenses; (8) that defendants would arrange
for the transportation of plaintiff growers’ crops; and (9) that defendants would report the
elements of the transactions to plaintiff growers. In short, plaintiffs existing allegations


7 Of interest, the PMH court, in respect to a fiduciary relationship, said, “ . . . we believe that ample evidence
was introduced from which the jury could have concluded that respondent Nichols agreed to manage and
resell the apartments for PMH, thereby becoming its agent . . . .” This is the relationship largely claimed
by plaintiff growers whose existing allegations assert that defendants agreed to take control of and sell
the growers’ crops, managing the pricing, collection of sale proceeds, transportation, accounting, etc.

8 While the Minnesota Jury Instruction Guide does not offer a one size fits all for the existence of a fiduciary
relationship or duty, its opening comment states, “Under Minnesota common law, a fiduciary relationship
exists when one party places its trust and confidence in the other.” See Minnesota CIVJIG 23.10 Fiduciary
Duty.



                                                                                                               10
         CASE 0:20-cv-00252-PJS-HB Doc. 157 Filed 10/27/20 Page 11 of 17




assert a relationship in which plaintiff growers and defendants agreed that defendants as
growers’ exclusive “agent” would act in behalf of the growers’ to control, possess, transport,
price, sell, and receive/distribute sales proceeds, of plaintiffs’ crops, while plaintiffs retained
the related risks. Under Minnesota law, these allegations, if true, would support a finding that
plaintiff growers reposed trust and confidence in defendants to act in the growers’ behalf in
the matters relating to the sale of the growers’ crops. Thus, had defendants moved to dismiss
plaintiffs’ fiduciary duty claims because their existing allegations failed to state a claim, the
motion would have been denied, and thus defendants’ claim that plaintiffs’ existing fiduciary
duty allegations fail or are implausible, cannot be sustained. Likely defendants appreciated
such a result, as they made no related Rule 12(b)(6) motion.9
    2. Master and Principal—Section 549.20(2)
     The Minnesota punitive damage law is found in Minnesota Statutes, section 549.20,
which at subdivision 2 headed “Master and Principal,” provides:
             Punitive damages can properly be awarded against a master or principal
             because of an act done by an agent only if: (1) the principal authorized the doing
             and the manner of the act; (2) the agent was unfit and the principal deliberately
             disregarded a high probability that the agent was unfit; (3) the agent was
             employed in a managerial capacity with authority to establish policy and make
             planning level decisions for the principal and was acting in the scope of that
             employment; or (4) the principal or a managerial agent of the principal,
             described in clause (3), ratified or approved the act while knowing of its
             character and probable consequences.
      Plaintiffs have devoted little attention to the above provision, perhaps assuming as
they seem to argue (1) that the acts of an employee of defendants if done within the scope
of the employees’ employment, are acts for which the defendants would be liable for
punitive damages        essentially that defendants would be vicariously liable for punitive
damages, or (2) that acts or omissions which are the “practices” of defendants give rise to
defendants’ liability for punitive damages. But the statute is otherwise, and it would appear


9 I am assuming without deciding that if the breach of fiduciary duty allegations are insufficient to state a
claim, that the amending punitive damage allegations would not be plausible or that such allegations
would be futile. I have not assessed the entirety of the FAC to determine whether the amending punitive
damage allegations are sufficient to state a punitive damage claim irrespective of the adequacy of the
breach of fiduciary duty allegations—allegations which expressly incorporate all other allegations of the
FAC. Because I have found, for purposes of implausibility or futility, that the existing breach of fiduciary
duty allegations would withstand a motion to dismiss for failure to state a claim, there is no need to so
assess the entirety of the FAC.


                                                                                                          11
        CASE 0:20-cv-00252-PJS-HB Doc. 157 Filed 10/27/20 Page 12 of 17




unlikely, or at least questionable, whether defendants as employers of human employees
which engaged in the acts or omissions claimed to support punitive damages, are liable
except upon showing one or more elements of the above section 549.20(2). So the question
is whether the allegations of the FAC state a punitive damage claim against defendants
absent allegations supporting one or more such elements.
       After a careful review of the FAC, this seems a close call. First, plaintiffs allege that
defendants had a corporate culture of ethics and honesty which was not abided in respect
to some of the acts or omissions allegedly constituting the deliberate disregard. But these
allegations seem to cut against the requisites of section 549.20(2). However, at paragraph
212 of the FAC, it is alleged that a “supervising employee conducted an internal audit . . . to
verify the extent of freight topping and freight topping occurred for all three of the selected
growers.” (emphasis added) See also paragraph 224. These allegations seemingly claim that
a management level employee knew, and given the other allegations, that the claimed
wrongful conduct continued.       Notably, however, the allegations do not provide any
information as to whether the “supervisory” employee meets the requisites of section
549.20 (2)(3), namely “authority to establish policy and make planning level decisions.”
        Moving on, paragraphs 220 and 221 of the FAC allege that defendants’ accountings,
facilitated by two sets of books, concealed the freight topping, seemingly alleging acts which
would have been part of defendants’ corporate practices or policies and thus imputed to
defendants other than vicariously. And at paragraph 224 of the FAC, plaintiffs allege that
the wrongdoing was part of the defendants’ “business model,” again seemingly alleging acts
which would have been part of defendants’ corporate practices or policies and thus perhaps
imputed to defendants. It seems relatively clear that ordinary vicarious liability is not a
sufficient basis to support punitive damages against an employer absent one or more
elements of section 549.20(2). It may be uncertain whether acts such as keeping of
accounting records are acts of the employer relative to its practices or policies, or whether
defendants (principal or master) “authorized” the same. While admittedly discovery may
be necessary to understand some of these required elements, at present the amending
allegations of the FAC are inadequate in linking these bookkeeping or accounting activities
with any deliberate disregard. See e.g. Doe YZ v. Shattuck-St. Mary’s Sch., 214 F. Supp. 3d
763, 792-93 (D. Minn. 2016)(ordinary imputation not applicable in punitive damage


                                                                                              12
          CASE 0:20-cv-00252-PJS-HB Doc. 157 Filed 10/27/20 Page 13 of 17




liability without showing one or more elements of subdivision 2), and Williams v. Rodenburg
LLP, No. 17-CV-4962 (SRN/HB), 2018 WL 5801889, at *8-9 (D. Minn. Nov. 6, 2018)
(Bowbeer, Mag. J.)(vicarious liability is not enough without one or more elements of section
549.20(2)).
     3. “The court should freely give leave when justice so requires.”
         Rule 15(a) inherently favors the free granting of amendments                  the “court should
freely give leave (to amend) when justice so requires.” In furtherance of this philosophy,
the above denial of plaintiffs’ motion is attendant leave to plaintiffs’ making a later motion
to amend      which of course may or may not be granted. JMR is early in discovery, major
document discovery is now occurring and few depositions have been taken. The nature of
the evidence concerning the existing breach of fiduciary duty, non-disclosure and wrongful
shorting allegations, will largely be comparable to the nature of the evidence concerning
“deliberate disregard.” Moreover, a prayer for punitive and exemplary damages was
asserted in the original complaint. Thus, all have understood that the JMR plaintiffs have
long sought to maintain a punitive damage claim. In short, there has there been no showing,
nor seeming could there be a showing, of prejudice from plaintiffs being able to seek a
punitive damage amendment when discovery will permit an appreciation of whether there
is or is not adequate evidence to make the specific allegations required by Section 549.20,
including the master and principal provisions of subdivision 2. Indeed, permitting plaintiffs
an opportunity to move in the future is largely aligned with defendants’ position here that
leave to amend should be pursuant to the gatekeeper provisions of section 549.191.10
         Moreover, there is no fault on plaintiffs in making the motion at this time rather than
later. In addition to the uncertainty between the Rule 15 and the gatekeeping standard,
both Magistrate Judge Bowbeer and my requirements for early amendments, as noted in n.



10 I am in agreement with Judge Schiltz legal analysis in Selective, and agree that legally Rule 15(a) is the
governing standard. Nonetheless, entertaining a motion to amend after some ability for related
discovery, as noted in Target (see n. 1 supra), could be a practical standard.” Many plaintiffs who can
allege wrongdoing, may be unable to early allege the kind of detail relative to the requisites of section
549.20, particularly those “Master and Principal” elements of subd. 2. Seemingly the answer, both legally
and practically, is that motions to assert punitive damages will be assessed under a Rule 15(a) standard,
and can be made after some necessary discovery, as here and in Selective.



                                                                                                           13
        CASE 0:20-cv-00252-PJS-HB Doc. 157 Filed 10/27/20 Page 14 of 17




1, supra, would account for the failure to delay making the subject motion until after related
discovery has taken place.
       There is another important consideration originating in Judge Schiltz’s Selective
decision. In Selective, like here, the court determined that leave to amend would be
determined under Rule 15(a) rather than the gatekeeping section 549.191. However, Judge
Schiltz determined that given the likely unpredictability as to how the amendment questions
would be decided, and the fact that in Selective the discovery was concluded so the facts
which could support punitive damages were known, plaintiff was allowed to amend. Judge
Schiltz noted that there was no prejudice to defendant, as the punitive damage claim could
be appropriately tested by summary judgement motions. The analysis here is similar. Not
only is there no prejudice to allowing plaintiffs to seek a punitive damage amendment when
discovery will either support or not support related allegations, the amendment issue and
any futility or implausibility can then be decided based on the evidence in the discovery
record, and can be fully tested under Rule 56. Such was the result in Selective, and it makes
comparable sense here.

  Motions for Leave to Amend (1) to assert claims for an accounting, and (2) to add
  additional crop years in respect to the claims of plaintiffs, in Moore, et. al., v. C. H.
                     Robinson Worldwide, Inc., et. al. (“Moore”)

   I. Motions in Moore to Add Claims for an Accounting

       The claims in the above “Moore” case have been characterized as “non-marketing
claims” in which Moore plaintiff growers claim that defendants failed in their contractual
obligations to market or sell such growers’ crops and thereby caused the lost value of such
crops. The claims in the above “JMR” case have been characterized as “shorting/non-
disclosure” claims in which JMR plaintiff growers (who are other than plaintiff growers in
Moore) claim that defendants breached certain contractual obligations by remitting crop sale
proceeds wrongly reduced by defendants’ overcharges or other self-benefitting activities,
and failing to disclose the same. While the precise allegations of the existing Moore second
amended complaint (“SAC”) is, as discussed below, less than clear in respect to the
demarcation between the Moore claims and the JMR claims, there have been many historical
assertions by plaintiffs’ counsel that the Moore and JMR claims are distinct and are


                                                                                              14
        CASE 0:20-cv-00252-PJS-HB Doc. 157 Filed 10/27/20 Page 15 of 17




underpinned by largely differing factual predicates. Such assertions were a material
underpinning of my earlier Report and Recommendation to deny defendants’ motions to
dismiss for wrongful claim splitting namely that Moore involved the failure to sell crops
and related lost value, and JMR involved the sale of crops attendant shorted sale proceeds.
This Report and Recommendation was approved by the Court.

       Rule 15(a) of the Federal Rules of Civil Procedure provides that outside a certain time
frame, a party may amend its pleading only with the opposing party’s written consent or the
court’s leave. Defendants do not consent to the proposed amendments to add claims for an
accounting. While Rule 15 provides that “the court should freely give leave when justice so
requires,” the law provides:

         Under the liberal amendment policy of Federal Rule of Civil Procedure 15(a) , a
        district court's denial of leave to amend pleadings is appropriate only in those
        limited circumstances in which undue delay, bad faith on the part of the moving
        partly, futility of the amendment, or unfair prejudice to the non-moving party can
        be demonstrated. Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222
        (1962); Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir.1987). Delay alone is
        not a reason in and of itself to deny leave to amend; the delay must have resulted
        in unfair prejudice to the party opposing amendment. Sanders, 823 F.2d at 217.
        “The burden of proof of prejudice is on the party opposing the amendment.” Id.

Roberson v. Hayti Police Dep’t, 241 F. 3d 992,995 (8th Cir. 2001).

       Apparently the subject “accounting” amendments seek to assure a claim in respect to
not only those crops which were never received or picked up by defendants, and thus never
sold, but also to those crops which were received or picked up by defendants about which
one or more plaintiffs claim there have been no sales or sale proceeds. To the extent the
subject amendments go no further than this, there has been no showing of any prejudice, and
seemingly defendants have as good or better knowledge than plaintiffs as to those plaintiffs’
crops, if any, that defendants received but did not sell, or sold but did not remit proceeds.
Moreover, the existing SAC makes such a claim and certainly put defendants on notice that




                                                                                             15
         CASE 0:20-cv-00252-PJS-HB Doc. 157 Filed 10/27/20 Page 16 of 17




claims are being made for crops not sold, whether defendants received or never received
such crops.11

        However, the claims for accountings respecting “sales and expenses” is another
matter. Much has been made of the fact that in JMR the claim is in respect to defendants
shorting JMR plaintiffs of crop sale proceeds by way of undisclosed excessive charges and
other activities of defendants. Again, a material part of the analysis denying defendants’
claims of wrongful claim splitting focused on the distinction between Moore and JMR
respecting the claimed failure of sales in the former, and the claimed sales but shorting of
proceeds in the latter. ECF 119. And much of this analysis, as the law requires, focused on
the want of common trial evidence or “litigative trial unit” between the two cases, the want
of common damage evidence between the two cases, as well as related doctrines of
preclusion and one-way interventions. There has been no showing of any excuse for
plaintiffs not earlier claiming an accounting for expenses and the like. And making such a
claim at this time in the proceedings altering the landscape on which prior motions to
dismiss were made, argued and decided, is prejudicial to the defendants and the integrity of
the extensive Rule 12 motion practice and related determinations now adopted by the Court
and seemingly the law of the case. Accordingly, leave to allow much of the proposed TAC
amendments, as provided in the above order, has been denied.12


11Defendants correctly point to allegations in the SAC which complain of crops left on the field and thus
not sold or saleable, e.g. existing SAC paragraphs 59-62. However, there are existing allegations which
describe not merely a failure to receive or pick up the subject crop, but a failure to sell, plaintiffs alleging
that defendants “chose to not sell or to delay the sale of some or all” of plaintiff’s crop. See existing SAC
paragraphs 63 to 67. Moreover, in the ultimate counts in the SAC, the plaintiffs allege both a failure “to
receive,” and a failure “to market products received,” a failure to remit sale proceeds on reported rejected
loads, and an obligation to report “the final sales prices.” Existing SAC paragraphs 83.03, 83.07 and 99.05.
See also existing SAC paragraph 104 in which plaintiffs allege the delay of the sale resulting in rejection
by the customer—an allegation suggesting product which was received. In short, defendants were on
notice that products received but not sold or about which the sales price was not reported, were part of
the SAC claims. And again, defendants presumably have the knowledge of what crops it received and
either sold or failed to sell.

 2 However, this denial should not be construed as an impairment of plaintiffs’ right to discover the
disposition of crops which were received, as the existing SAC, as discussed above and in n. 11, supra,
makes allegations that crops were received and plaintiffs were damaged. Nor should this denial be
construed as an impairment of plaintiffs’ right to claim damages for the loss of crop value, whether
because defendants failed to pick up or receive crops, or because defendants did pick up or receive crops
which were either not sold or about which there was no remittance. What is not part of the Moore case


                                                                                                             16
         CASE 0:20-cv-00252-PJS-HB Doc. 157 Filed 10/27/20 Page 17 of 17




II. Claims in Respect to Additional Years

        Three Moore plaintiffs also wish to amend the SAC to make claims in respect to certain
crop years other than those currently plead, about which defendants object. As defendants
correctly note, there has been no showing of any meaningful reason for the delay in these
plaintiffs not alleging all crop years in which they were complaining, although there has been
no showing of bad faith in respect to such delay. There is no suggestion that the allegations
are futile. And the allegations for additional crop years and theories of recovery are no
different than those existing in the SAC, namely that defendants were obligated to market or
sell plaintiffs crops and failed to do so. The TAC, like the SAC, alleges the basis for the claimed
obligations, the failure and harm. There has been no showing of meaningful prejudice if
these amending allegations are allowed, and there has been little related discovery.13 Finally,
if in fact defendants in the limited additional crop seasons had obligations to these plaintiffs
which they failed to fulfill, then an allowance is one which justice requires. Related leave has
been provided in the above order.

                                                                                                    RBS




however, as plaintiffs seemed to concede at the hearing, is any claimed excessiveness of any actual charges
or expenses resulting in a grower’s proceeds being shorted, the failure to disclose the same, any wrongful
keeping of rebates, etc. These JMR claims are not part of Moore. Of course, as also discussed at the hearing,
if a class is certified in JMR, a Moore plaintiff may be a class member in whose behalf “shorting” claims may
be pursued.

13  Defendants note that their internal examination was in respect to the crop years originally plead.
However, there has been no showing of any meaningful prejudice in looking at the few other crop years
for three plaintiffs subject to the amendments.


                                                                                                          17
